Mr. Chief Justice Quiñones,
after making the above statement of facts, rendered the opinion of the court.
The findings of fact and conclusions of law contained in the decision appealed from are accepted.
In view of article 395 of the Mortgage Law and Judicial Order of April 4, 1899, we adjudge that we should affirm and do affirm the decision appealed from, with costs against appellant.
*323Justices Hernández, Figueras and MacLeary concurred.
Mr. Justice Sulzbacker did not sit at the bearing of this case.